ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
GSC Construction, Inc.                        )      ASBCA Nos. 58496, 58747, 58748
                                              )
Under Contract No. N69450-07-C-1770           )

APPEARANCE FOR THE APPELLANT:                        William A. Scott, Esq.
                                                      Pedersen & Scott, P.C.
                                                      Charleston, SC

APPEARANCES FOR THE GOVERNMENT:                      Ronald J. Borro, Esq.
                                                      Navy Chief Trial Attorney
                                                     Rawn M. James, Jr., Esq.
                                                      Senior Trial Attorney

                                ORDER OF DISMISSAL

       Theses appeals have been settled. Accordingly, they are hereby dismissed with
prejudice.

       Dated: 9 July 2015




                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58496, 58747, 58748, Appeals of
GSC Construction, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals